IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00033-CR

JOHN PAUL WILKINS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 278th District Court
                               Leon County, Texas
                            Trial Court No. CM-06-76


                          MEMORANDUM OPINION


      John Paul Wilkins appeals from a plea of true to a revocation of his community

supervision for the offense of possession of cocaine in an amount greater than or equal

to 4 grams but less than 200 grams. TEX. HEALTH & SAFETY CODE ANN. § 481.115(a) & (d)

(Vernon 2010). There was no plea bargain and Wilkins was sentenced to five (5) years’

imprisonment. Wilkins complains in his sole issue that he did not receive credit for the

time he served in jail immediately preceding his revocation hearing.

      A review of the reporter’s record indicates that the trial court stated that Wilkins

would receive credit for his time served when the sentence was assessed. Further, the
judgment revoking his community supervision reflects that he was given credit for the

92 days of which he now complains. Therefore, no error exists. We overrule Wilkins’s

sole issue. We affirm the judgment of the trial court.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed December 1, 2010
Do not publish
[CR25]




Wilkins v. State                                                               Page 2